Name: 94/486/EC: Commission Decision of 26 July 1994 approving the programme for the eradication of rabies presented by the Kingdom of Belgium and fixing the level of the Community's financial contribution (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe;  EU finance;  agricultural policy;  management
 Date Published: 1994-08-04

 Avis juridique important|31994D048694/486/EC: Commission Decision of 26 July 1994 approving the programme for the eradication of rabies presented by the Kingdom of Belgium and fixing the level of the Community's financial contribution (Only the French and Dutch texts are authentic) Official Journal L 201 , 04/08/1994 P. 0028 - 0029COMMISSION DECISION of 26 July 1994 approving the programme for the eradication of rabies presented by the Kingdom of Belgium and fixing the level of the Community's financial contribution (Only the French and Dutch texts are authentic) (94/486/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC 94/77/EC (2), and in particular Article 24 thereof, Whereas Council Decision 89/455/EEC of 24 July 1989 on introducing a three year measure to set up pilot projects for the control of rabies with a view to its eradication or prevention (3) has terminated in Spring 1992 and whereas these pilot projects were remarkably successful and have demonstrated the feasibility of rabies eradication from the Community; Whereas it is now desirable to introduce full scale eradication measures in infected Member States and adjacent infected third countries in order to prohibit the re-entry of rabies; Whereas by letter dated 17 February 1994, Belgium, has submitted a programme for the eradication of rabies to be carried out in Autumn 1994; Whereas after examination of the programme it was found to comply with all Community criteria relating to the eradication of the disease in conformity with Council Decision 90/638/EEC of 27 November 1990, on laying down Community criteria for the eradication and monitoring of certain animal diseases (4), as last amended by Directive 92/65/EEC (5); Whereas a Community financial contribution will be given provided the abovementioned conditions are fulfilled, and the authorities will provide all necessary information in conformity with Article 24 (8) of Council Decision 90/424/EEC, and whereas it is appropriate to fix the Community financial participation at the rate of ECU 0,5 for each vaccine plus bait laid plus 50 % of the cost of aerial distribution of the said vaccine plus bait; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The programme in September, October and November 1994 for the eradication of rabies, presented by Belgium is hereby approved. Article 2 Belgium shall bring into force by 1 September 1994 the laws, regulations and administrative provisions for implementing the programme referred to in Article 1. Article 3 1. The financial contribution by the Community shall be: - at the rate of ECU 0,5 for each vaccine plus bait laid within the eradication area, - 50 % of the costs of aerial distribution, without VAT, of the vaccine plus bait; up to a maximum of ECU 27 000. 2. The financial contribution of the Community shall be granted subject to the transmission to the Commission of the supporting documentation in respect of the expenditure incurred accompanied by the report as foreseen by Article 24 (8), of Decision 90/424/EEC. 3. The financial contribution of the Community shall be limited to the expenses presented to the Commission by 1 July 1995. 4. The financial contribution of the Community shall be paid in ecus at the rate applying on the first working day of the month when the request for payment is made as published in the Official Journal of the European Communities. Article 4 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 26 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 168, 2. 7. 1994, p. 31. (3) OJ No L 223, 2. 8. 1989, p. 19. (4) OJ No L 347, 12. 12. 1990, p. 27. (5) OJ No L 268, 14. 9. 1992, p. 54.